         Case 16-04052          Doc 98        Filed 08/22/19 Entered 08/22/19 13:31:54                         Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                          Northern District of Illinois, Eastern Division

IN RE:    Charlene Burris                                        )             Chapter 13
          Dwayne A Burris                                        )             Case No. 16 B 04052
          Debtor(s)                                              )             Judge A. Benjamin Goldgar

                                                       Notice of Motion

    Charlene Burris                                                            Debtor A ttorney: David M Siegel
    Dwayne A Burris                                                            via Clerk's ECF noticing procedures
    1339 N Long
    Chicago, IL 60651


                                                                               >    Dirksen Federal Building
On September 03, 2019 at 10:00 am, I will appear at the location listed to     >    219 South Dearborn
the right, and present this motion.                                            >    Courtroom 642
                                                                               >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Friday, August 23, 2019.                        /s/ MARILYN O. MARSHALL
                                                                               MARILYN O. MARSHALL, TRUSTEE

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On February 10, 2016, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court
on August 30, 2016, for a term of 36 months with payments of $1,150.00.

The status of the debtor's plan is:    Current Month           Cash Due            Cash Received     Payment Default
                                             42                $50,617.00            $46,600.00         $4,017.00

A summary of the 12 most recent receipt items is set forth below:              Report Date: 08/22/2019
                                                                               Due Each Month: $1,150.00
                                                                               Next Pymt Due: 09/11/2019

    Date           Ref Num            Amount                               Date           Ref Num         Amount
08/07/2018          5136419000         $1,150.00                       09/06/2018          5214031000      $1,150.00
10/22/2018          5330094000         $1,150.00                       11/20/2018          5404448000      $1,150.00
12/19/2018          5479867000         $1,150.00                       01/24/2019          5565066000      $1,150.00
02/18/2019          5632063000         $1,150.00                       03/21/2019          5716484000      $1,150.00
04/22/2019          5800322000         $1,150.00                       05/22/2019          5879049000      $1,150.00
07/01/2019          5979481000         $1,150.00                       07/22/2019          6033372000      $1,150.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
